EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, and 15 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
providing a plurality of feature models, each feature model in the plurality of feature models configured to generate predicted feature values for a feature in a plurality of features associated with the second kind of documents; 
providing an all-features model comprising a one-class support vector machine; 
receiving a document of the first kind to be matched with a document from a plurality of documents of the second kind; applying the plurality of feature models to the received document to produce a plurality of predicted documents of the second kind; and
applying the all-features model to the plurality of predicted documents to identify a plurality of selector documents from the plurality of predicted documents, the plurality of selector documents being specific ones of the plurality of predicted documents that are validated based on being within a cluster defined by the support vector machine.
Claims 2-7, 9-14, and 16-20 are allowed by virtue of their dependency from claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157